No.    79-109

                      I N THE SUPREME COURT O THE STATE O MONTANA
                                             F           F

                                               1980



I N THE MARRIAGE OF:

BEVERLY D H ,
         AL

                                P e t i t i o n e r and Respondent,

         VS   .
ROGER DAHL,

                                Respondent and A p p e l l a n t .



Appeal from:        D i s t r i c t Court of t h e Eighth J u d i c i a l D i s t r i c t ,
                    I n a n d f o r t h e County o f Cascade.
                    Honorable J o e l G. Roth, J u d g e p r e s i d i n g .

Counsel o f Record:

     For A p p e l l a n t :

              R o b e r t J. Ernmons, G r e a t F a l l s , Montana

     F o r Respondent:

              Cameron Ferguson and Dola W i l s o n , G r e a t F a l l s , Montana

                                          -    -




                                            S u b m i t t e d on b r i e f s : A p r i l 2 5 , 1980

                                                              Decided:       #fly 1 2 1 8
                                                                                       94
Filed:     $Jfi-y'j~$&-J
                    j
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

        T h i s i s a n a p p e a l from a d e c r e e a d j u d i c a t i n g p r o p e r t y

r i g h t s , a c a s h award, and a t t o r n e y f e e s f o l l o w i n g a d i v o r c e

e n t e r e d i n t h e D i s t r i c t C o u r t of t h e E i g h t h J u d i c i a l D i s -

t r i c t , Cascade County, t h e Honorable J o e l G . Roth p r e s i d i n g .

        The i s s u e s f o r r e v i e w are:

        1.     Did t h e t r i a l c o u r t a b u s e i t s d i s c r e t i o n i n making

a d i v i s i o n of p r o p e r t y between t h e p a r t i e s ?

        2.     Did t h e c o u r t err i n awarding M r s .              Dahl a t t o r n e y

fees?

        3.     Did t h e t r i a l c o u r t err i n awarding M r s . Dahl

monies borrowed by h e r from h e r f a t h e r t o pay a mortgage and

m e d i c a l e x p e n s e s , when M r .   Dahl was s a i d t o b e r e s p o n s i b l e

and f a i l e d t o pay?

        The p a r t i e s i n t h i s a c t i o n w e r e m a r r i e d i n 1956.           Five

c h i l d r e n were b o r n of t h e m a r r i a g e , two o f whom were m i n o r s

a t t h e t i m e of t h e t r i a l c o u r t ' s judgment on A p r i l 301 1979.

I n November 1974, a d e c r e e w a s e n t e r e d g r a n t i n g t h e p a r t i e s

a d i v o r c e and d e f e r r i n g m a t t e r s o f s u p p o r t and p r o p e r t y

s e t t l e m e n t pending f u r t h e r h e a r i n g s .   No a p p e a l was t a k e n

from t h a t d e c r e e .

        P r i o r t o t h e e n t r y of t h e d e c r e e , a n o r d e r w a s e n t e r e d

by t h e c o u r t d i r e c t i n g M r .   Dahl t o pay t h e sum of $500 f o r

c h i l d s u p p o r t and a l s o t o make t h e house payment.

        I n 1976, f o l l o w i n g a h e a r i n g , f i n d i n g s of f a c t , c o n c l u -

s i o n s of law, and a n o r d e r w e r e e n t e r e d , p r o v i d i n g f o r

s u p p o r t , c u s t o d y , and t h e d i v i s i o n of t h e p r o p e r t y .   Mrs.

Dahl a p p e a l e d from t h a t o r d e r , and t h i s C o u r t remanded t h e

case f o r f u r t h e r proceedings.              Dahl v . Dahl ( 1 9 7 8 ) ,

Mont.            ,   577 P.2d 1230, 35 St.Rep.                 536.
        Thereafter, following a hearing, t h e t r i a l c o u r t
e n t e r e d f i n d i n g s o f f a c t , c o n c l u s i o n s o f law, and judgment

on ~ p r i 3 0 , 1979.
           l                      T h i s judgment made a p r o p e r t y d i v i s i o n ;

r e q u i r e d M r . Dahl t o pay back c h i l d s u p p o r t ; d i r e c t e d t h a t

h e pay M r s . D a h l f s f a t h e r c e r t a i n sums; awarded M r s .             Dahl

a t t o r n e y f e e s ; g r a n t e d Mrs. Dahl t h e c u s t o d y of t h e minor

c h i l d r e n ; and p r o v i d e d f o r s u p p o r t .   From t h i s o r d e r M r .

Dahl a p p e a l s .

        I n t h e e a r l i e r c a s e on a p p e a l b e f o r e t h i s C o u r t w e :
(1) o r d e r e d a new t r i a l on t h e i s s u e of back s u p p o r t ;               (2)

d i r e c t e d t h e lower c o u r t t o make f i n d i n g s a s t o why a t t o r n e y
f e e s w e r e n o t awarded; and ( 3 ) d i r e c t e d a new t r i a l on t h e
i s s u e of t h e d i v i s i o n of t h e p r o p e r t y .

        W e found i n o u r p r e v i o u s o p i n i o n w i t h r e g a r d t o t h e

p r o p e r t y d i v i s i o n t h a t t h e r e was no competent e v i d e n c e of

t h e v a l u e of some of t h e p r i n c i p a l i t e m s o f t h e m a r i t a l
property, i.e.,           D a h l ' s Wrecking S e r v i c e and p r o p e r t y used i n

connection therewith.                  I n a d d i t i o n , a l t h o u g h t h e p a r t i e s had

been o r d e r e d t o t u r n o v e r s p e c i f i e d f i n a n c i a l r e c o r d s t o a

c e r t i f i e d a c c o u n t a n t approved by t h e c o u r t , t h i s w a s n e v e r
done; and t h e a p p r a i s a l s u b m i t t e d by M r . D a h l ' s a c c o u n t a n t

was n o t c e r t i f i e d b u t was p r e p a r e d by t h a t a c c o u n t a n t on t h e
b a s i s of i n f o r m a t i o n s u p p l i e d o n l y by M r . Dahl.
        Following remand, t h e D i s t r i c t C o u r t e n t e r e d new f i n d -

i n g s of f a c t , c o n c l u s i o n s o f law and judgment.                ~nterestingly
enough, t h e p r o p e r t y was d i v i d e d e s s e n t i a l l y i n t h e same way
a s before--1lrs.         Dahl r e c e i v e d t h e house, and M r . Dahl re-
c e i v e d t h e b u s i n e s s p r o p e r t y s u b j e c t t o some l i e n s .    In this

i n s t a n c e , however, M r . Dahl a p p e a r s a s a p p e l l a n t r a t h e r t h a n

as respondent.
         I n t h e second h e a r i n g b e f o r e t h e D i s t r i c t C o u r t , M r .

Dahl d i d n o t a p p e a r o r s u p p l y any i n f o r m a t i o n t o a s s i s t t h e

t r i a l c o u r t i n r e a c h i n g a p r o p e r and j u s t s e t t l e m e n t of t h e

p a r t i e s ' property.         The problem t h a t c a u s e d t h e a p p e a l t o be

made i n t h e f i r s t i n s t a n c e w a s M r .       D a h l t s f a i l u r e t o comply

with t h e D i s t r i c t C o u r t ' s order t o supply adequate f i g u r e s

c o n c e r n i n g t h e b u s i n e s s worth of h i s p r o p e r t y .       This Court

r-oted i n i t s e a r l i e r o p i n i o n t h a t t h e D i s t r i c t C o u r t d i d n o t

have competent e v i d e n c e t o e s t a b l i s h t h e v a l u e of t h e Dahl

Wrecking S e r v i c e .        On second h e a r i n g , M r .        Dahl a g a i n f a i l e d

t o supply t h e necessary records, although ordered t o do s o

by t h e D i s t r i c t C o u r t .    He also failed t o return certain

b u s i n e s s r e c o r d s d e l i v e r e d t o him by M r s .     Dahl d e s p i t e a n

agreement t o do s o .

        A t t h e h e a r i n g on remand, M r .           Dahl f a i l e d t o s u b m i t any

b u s i n e s s r e c o r d s showing what happened t o t h e b u s i n e s s

assets o t h e r t h a n t h e l a n d and t h e b u i l d i n g .            He failed to

a p p e a r and t o t e s t i f y a t t h e h e a r i n g , a s p r e v i o u s l y n o t e d .

Y e t , h e now a p p e a l s t h e D i s t r i c t C o u r t d e c i s i o n a n d , i n

e f f e c t , a r g u e s t h a t t h e t r i a l c o u r t d i d n o t have s u f f i c i e n t

e v i d e n c e t o make f i n d i n g s c o n c e r n i n g t h e b u s i n e s s .   The

D i s t r i c t C o u r t n o t e d t h a t a p p e l l a n t had f a i l e d t o p r e s e n t t o

t h e c o u r t a p r o p e r v a l u a t i o n f i g u r e f o r t h e b u s i n e s s , b u t on

t h e b a s i s of t h e i n f o r m a t i o n p r e s e n t e d , t h e c o u r t f a i r l y

d i v i d e d t h e p a r t i e s ' m a r i t a l p r o p e r t y . The c o u r t found t h a t

Mrs.    Dahl needed t h e house t o m a i n t a i n a r e a s o n a b l e s t a n d a r d

o f l i v i n g and p r o v i d e a home f o r t h e minor c h i l d r e n ; t h a t i n

view of h e r income and e x p e n s e s i t w a s u n l i k e l y t h a t s h e

would b e a b l e t o o t h e r w i s e p r o v i d e s u i t a b l e h o u s i n g ; and

t h a t M r . Dahl, i n view o f h i s e x p e r i e n c e and s k i l l s , was

c a p a b l e of e a r n i n g s u f f i c i e n t income t o p r o v i d e f o r h e r

needs.
        While a p p e l l a n t c o n t e n d s t h a t t h e D i s t r i c t C o u r t ' s

p r o p e r t y d i v i s i o n was u n f a i r b e c a u s e h i s s h a r e of t h e p a r -

t i e s ' m a r i t a l a s s e t s i s i n e f f e c t r e d u c e d by t h e amount of

v a r i o u s f e d e r a l and s t a t e income t a x l i e n s f i l e d a g a i n s t

him, w e n o t e t h a t t h e s e l i e n s r e p r e s e n t a p p e l l a n t ' s d e l i n -

q u e n t f e d e r a l and s t a t e income t a x o b l i g a t i o n s p r i m a r i l y f o r

t h e y e a r s 1974 t h r o u g h 1977.         The p a r t i e s w e r e d i v o r c e d i n



        T h i s m a t t e r h a s been pending now f o r a p e r i o d of some

s i x y e a r s s i n c e t h e t i m e of t h e o r i g i n a l d i v o r c e .    In

considering the t o t a l record i n both appeals, we f i n d t h a t

t h e f a i l u r e of a p p e l l a n t Roger Dahl t o c o o p e r a t e w i t h t h e

t r i a l c o u r t i n t h i s m a t t e r i s such a s t o p r e c l u d e t h e c o u r t

from a r r i v i n g a t a b e t t e r s e t t l e m e n t o f t h e m a r i t a l e s t a t e

t h a n h a s now been done.             Aanenson v . Aanenson ( 1 9 7 9 ) ,             -
Mont.           ,   598 P.2d 1120, 36 St.Rep.                 1525, s e t f o r t h p r i n -

c i p l e s which p r o v i d e a g u i d e i n s e t t l i n g t h i s m a t t e r .      In

Aanenson, w e r e c o g n i z e d c e r t a i n p r i n c i p l e s t o be a p p l i e d ,

stnting :

        "Although t h e D i s t r i c t C o u r t may e q u a l l y d i v i d e
        t h e marital a s s e t s , such a d i s t r i b u t i o n i s n o t
        mandated by s e c t i o n 40-4-202, MCA. [ C i t a t i o n s
        o m i t t e d . ] Each c a s e must be looked a t i n d i v i -
        d u a l l y , with an eye t o i t s unique circumstances.
        [Citations omitted. 1

        "A D i s t r i c t C o u r t h a s f a r r e a c h i n g d i s c r e t i o n
        i n r e s o l v i n g p r o p e r t y d i v i s i o n s , and i t s judg-
        ment w i l l n o t b e a l t e r e d u n l e s s c l e a r a b u s e of
        d i s c r e t i o n i s shown.           [Citations omitted.]              The
        t e s t f o r reviewing t h e District C o u r t ' s d i s c r e -
        t i o n i s : Did t h e D i s t r i c t C o u r t i n t h e e x e r c i s e
        of i t s d i s c r e t i o n a c t a r b i t r a r i l y w i t h o u t em-
        ployment o f c o n s c i e n t i o u s judgment, o r exceed
        t h e bounds of r e a s o n i n view o f a l l of t h e c i r -
        cumstances?            [ C i t a t i o n s o m i t t e d . ] " Aanenson,
        558 P.2d a t 1123, 36 St.Rep. a t 1528.

        A f t e r r e v i e w i n g t h e f i n d i n g s o f f a c t and c o n c l u s i o n s of

law s e t f o r t h by t h e D i s t r i c t C o u r t t o s e t t l e t h i s matter,
w e f i n d t h e above p r i n c i p l e s s u p p o r t i t s f i n d i n g s , and t h e y

a r e affirmed.

        The second i s s u e b e f o r e u s c o n c e r n s a t t o r n e y f e e s .          The

~ i s t r i c C o u r t found t h a t r e s p o n d e n t , M r s .
              t                                                          Dahl, d i d n o t

have s u f f i c i e n t income t o pay h e r a t t o r n e y f e e s .            That

f i n d i n g i s s u b s t a n t i a t e d by t h e e v i d e n c e .   N evidence w a s
                                                                          o

i n t r o d u c e d by M r .   Dahl c o n c e r n i n g h i s c u r r e n t income a l t h o u g h

Mrs.    Dahl t e s t i f i e d t h a t he was a good w e l d e r and mechanic.

Mrs.    Dahl made a showing o f n e c e s s i t y f o r t h e award of f e e s ,

and t h e D i s t r i c t C o u r t f a i r l y concluded t h a t a p p e l l a n t

s h o u l d pay h e r a t t o r n e y f e e s .

        The t h i r d i s s u e c o n c e r n s t h e award t o M r s .         Dahl t h e

sums of $4,537.18 and $262.00 r e p r e s e n t i n g monies borrowed

by h e r from h e r f a t h e r t o pay mortgage and m e d i c a l e x p e n s e s .

A t t h e t i m e of t h e d i v o r c e i n A p r i l 1974, t h e D i s t r i c t C o u r t

o r d e r e d a p p e l l a n t t o make t h e p a r t i e s ' monthly house pay-

ments i n a d d i t i o n t o c h i l d s u p p o r t f o r t h e p a r t i e s ' c h i l d r e n .

A t t h e second h e a r i n g on t h i s m a t t e r ,          t h e D i s t r i c t Court

t o o k j u d i c i a l n o t i c e of t h i s o r d e r .     Appellant f a i l e d t o

keep t h e s e payments c u r r e n t and M r s .              Dahl w a s r e q u i r e d t o

borrow n e c e s s a r y f u n d s from h e r f a t h e r t o meet t h e s e pay-

ments.       Over a p e r i o d o f t i m e , h e r f a t h e r p a i d $4,537.18 t o

G r e a t F a l l s F e d e r a l S a v i n g s and Loan t o keep h i s d a u g h t e r

and h e r f a m i l y l i v i n g i n t h e f a m i l y home.

        While a p p e l l a n t a r g u e s t h a t t h e r e w a s no agreement on

t h i s m a t t e r , t h e f a c t i s t h a t he had been o r d e r e d by t h e

c o u r t t o make t h e house payments and f a i l e d t o do s o .                      At

t h e second h e a r i n g , M r s .      D a h l ' s f a t h e r produced c a n c e l l e d

c h e c k s i n t o e v i d e n c e showing how much h e had advanced i n t h e

way of payments t o t h e s a v i n g s and l o a n company t o keep t h e

f a m i l y i n t h e f a m i l y home.
        Roger ~ a h made t h e house payments f o r a p p r o x i m a t e l y
                    l
two y e a r s a s o r d e r e d , b u t d e d u c t e d t h o amounts s o p a i d from

what he was o r d e r e d t o pay a s c h i l d s u p p o r t .              He was g i v e n
f u l l c r e d i t f o r whatever payments h e a c t u a l l y made f o r

e i t h e r c h i l d s u p p o r t o r payments on t h e house, d e s p i t e t h e

u n a u t h o r i z e d manner i n which he made t h e s e payments.                      Appel-

l a n t a r g u e s t h a t t h e t r i a l c o u r t c o n v e r t e d an a l l e g e d d e f i -

c i e n c y a s t o t h e payments i n t o a " p r o p e r t y d i v i s i o n . "         The

t r i a l c o u r t , i n making a p r o p e r t y d i v i s i o n , n o t o n l y had t h e

f u n c t i o n o f d i v i d i n g t h e p a r t i e s ' p r o p e r t y between them, b u t

a l s o t o make p r o v i s i o n f o r and a l l o c a t e t h e r e s p o n s i b i l i t y

f o r t h e payment o f d e b t s and o b l i g a t i o n s r e g a r d i n g s u c h

property.        A p p e l l a n t ' s o b l i g a t i o n t o make t h e house payment

r e l a t e d t o p r o p e r t y awarded t o M r s .      Dahl--the        house.

        A p p e l l a n t a r g u e s t h a t h e s h o u l d n o t have t o make t h e

$4,537.18 payment b e c a u s e h i s f a t h e r - i n - l a w          h a s no c l a i m

a g a i n s t him f o r such amount.             T h i s argument i s b e s i d e t h e

point.      The D i s t r i c t C o u r t d i d n o t o r d e r a p p e l l a n t t o pay

h i s father-in-law,           b u t o r d e r e d t h e s e payments t o be made t o

respondent, M r s .        Dahl, s o t h a t s h e c a n l i v e up t o a n a g r e e -

ment s h e h a s w i t h h e r f a t h e r t o pay t h e s e amounts back t o

him.     A p p e l l a n t ' s argument begs t h e i s s u e b e c a u s e Dahl had

been o r d e r e d t o make t h e house payments and t o pay M r s .                          ~ a h l

alimony, which h e h a s f a i l e d t o do.

        F i n a l l y , a p p e l l a n t c i t e s W i l l i a m s v . Budke (19801,

Mont.             ,   6 0 6 P.2d 515, 37 St.Rep.               228, a l l e g i n g t h a t

t h i s c a s e s u p p o r t s h i s argument t h a t r e s p o n d e n t ' s remedy was

t o u s e t h e s t a t u t e s r e l a t i n g t o c o l l e c t i n g on judgments f o r
accrued obligations.                W i l l i a m s does n o t stand f o r t h e prin-

c i p l e t h a t a p e r s o n s e e k i n g a judgment on a d e l i n q u e n t

o b l i g a t i o n i n a d i v o r c e a c t i o n i s l i m i t e d t o o n l y one remedy.
The C o u r t i n t h a t c a s e n o t e d t h a t t h e r e a r e v a r i o u s means of

e n f o r c i n g o r d e r s d i r e c t i n g t h e payment of s u p p o r t money and

o b l i g a t i o n s of d i v o r c e .    I t i s proper f o r t h e District

C o u r t , a s was done h e r e , t o d e t e r m i n e how much w a s owed and

t o e n t e r a judgment f o r s u c h amount; i n s o d o i n g t h e c o u r t

a v o i d s d u p l i c i t y of p r o c e e d i n g s .

        A s n o t e d i n t h e c o n c l u s i o n of r e s p o n d e n t ' s b r i e f , t h i s

h a s been a l o n g d i v o r c e p r o c e e d i n g t o s a y t h e l e a s t .        The

p a r t i e s were d i v o r c e d i n 1974; i t i s now 1980.                  It is t i m e

t h a t t h e m a t t e r be l a i d t o rest and t h e p r o c e e d i n g s b e

f i n a l l y concluded i n t h e i n t e r e s t of j u s t i c e .

        The D i s t r i c t C o u r t p r o p e r l y d e c i d e d t h e i s s u e s a p p e z l e d

flom and i t s d e c i s i o n i s hereby a f f i r m e d .



                                                                                               I



W e concur:



   PA&$%    ief Justice
                                           4